IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50323
                         Summary Calendar



ROBERT ERIK KESSLER,

                                           Plaintiff-Appellant,


versus

WYSOKI, Dr.; WACKENHUT CORRECTIONS
CORPORATION; PAUL BAILEY, Administrator,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-95-CV-282
                        - - - - - - - - - -
                         November 26, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Robert Erick Kessler (#63980 080) appeals the district

court’s judgment dismissing his civil-rights action.    Kessler

also appeals the district court’s refusal to appoint counsel to

represent him in the district court.   We have carefully reviewed

the briefs and the record.   Essentially for reasons relied upon

by the district court, we hold that the district court properly

granted the defendants’ motion for summary judgment.     See Kessler

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 96-50323
                               - 2 -

v. Wysoki, No. SA-95-CA-282 (W.D. Tex. Apr. 9, 1996).

     The refusal to appoint counsel was not an abuse of

discretion.   See Ulmer v. Chancellor, 691 F.2d 209, 212-13 (5th

Cir. 1982).   The judgment is AFFIRMED.   Kessler has moved this

court for appointment of counsel.   Because Kessler has failed to

show exceptional circumstances require the appointment of

counsel, see id., the motion is DENIED.

     AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.